Citation Nr: 1001026	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to March 
1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Thereafter, the Veteran's file was 
transferred to the RO in Buffalo, New York.

For reasons explained below, the issue of entitlement to 
service connection for hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Bilateral hearing loss has been shown by the 
preponderance of the evidence to be causally related to the 
Veteran's military service.

2.  Tinnitus has been shown by the preponderance of the 
evidence to be causally related to the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1131, 1133, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claims 
for service connection for bilateral hearing loss and 
tinnitus, the Board finds that no discussion of VCAA 
compliance is necessary at this time.

Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The second and third elements may also be satisfied under 38 
C.F.R. § 3.303(b) (2009) by the submission of (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
postservice continuity of symptomatology; and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  However, 
even under this regulation, medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  The threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
Veteran, as a layperson, is competent to testify as to the 
presence of the disorder.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  

Analysis

The Veteran contends that his bilateral hearing loss and 
tinnitus are due to noise exposure from jet engines while 
performing his military duties in the Air Force.  His DD Form 
214 and service personnel records confirm that his military 
occupational specialty in the Air Force was as an aircraft 
mechanic.

The Board notes that some of the Veteran's service treatment 
records are unavailable due to being fire-related.  The Board 
is mindful that, in a case such as this, VA has a heightened 
obligation to assist the Veteran in the development of his 
claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
available service treatment records are negative for any 
complaints, diagnosis, or treatment of either bilateral 
hearing loss or tinnitus.  At his December 1959 enlistment 
examination, the Veteran's ears were evaluated as normal, and 
a whispered voice test revealed normal hearing in both ears.  
A January 1960 hearing conservation data report documented 
that the Veteran was exposed to gunfire during basic 
training, hunting, and target practice, and an audiogram at 
that time showed no hearing loss bilaterally.  At his January 
1962 separation examination, his ears were evaluated as 
normal, and a whispered voice test as well as an audiogram 
revealed no hearing loss in either ear.

VA treatment records dated from July 2006 through November 
2006 document the Veteran's complaints of subjective tinnitus 
as well as bilateral Eustachian tube dysfunction.  In 
December 2006, it was noted that after his discharge from 
military service, he worked primarily in the construction 
industry, and also as a barber, construction inspector, 
motorcycle courier for a film company, and heavy equipment 
operator.

The Veteran underwent a VA audiological evaluation in 
December 2006.  On that occasion, he complained of decreased 
understanding in noise as well as bilateral high-pitch 
tinnitus.  It was noted that he had a history of military and 
industrial noise exposure.  Audiological testing revealed 
moderate to severe bilateral sensorineural hearing loss.  The 
VA audiologist opined that, based on the slope of the hearing 
loss and the configuration and degree of nerve hearing loss, 
it was more likely than not that the Veteran's hearing loss 
and tinnitus began in the military.

The Veteran underwent another VA audiological examination in 
May 2007.  On that occasion, he complained of progressive 
bilateral hearing loss as well as constant, high-pitched 
ringing tinnitus which had been present for years.  The 
Veteran reported military noise exposure as an aircraft 
mechanic to aircraft engines and industrial tools.  It was 
noted that he also had a history of civilian occupational 
noise exposure as a carpenter, but that hearing protection 
was usually worn during this employment.  He denied any 
recreational noise exposure as well as any significant 
history of ear infection or true vertigo.  Otoscopic 
examination of both ears was unremarkable, with tympanometry 
revealing normal middle ear function bilaterally.  
Audiological testing revealed moderate to severe bilateral 
sensorineural hearing loss.  The VA examiner opined that, 
because service treatment records were silent for hearing 
loss and tinnitus, the Veteran's hearing loss and tinnitus 
were not the result of acoustic trauma incurred during 
military service.  The VA examiner went on to comment 
generally that noise-induced hearing loss and tinnitus occur 
at the time of exposure, not after the noise has ceased.

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1 (1999); 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board finds the Veteran's statements regarding his 
military noise exposure to be consistent with his in-service 
military occupational duties and to be credible.  Further, 
tinnitus is a condition that is capable of lay observation.  
Significantly, the December 2006 VA audiologist opined that 
it was more likely than not that the Veteran's bilateral 
hearing loss and tinnitus began in the military.  The Board 
has determined that the May 2007 VA examiner did not provide 
adequate supporting rationale for her opinion, as she based 
her conclusion solely on the silent service treatment records 
and failed to account for the possibility of any long-term 
hearing effects resulting from the Veteran's alleged military 
noise exposure.  Therefore, after resolving all doubt in the 
Veteran's favor, the Board finds that the preponderance of 
the evidence supports service connection for bilateral 
hearing loss and tinnitus.  These claims are accordingly 
granted in full.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to service connection for hepatitis C.

The Veteran contends that he currently has hepatitis C as a 
result of receiving air gun inoculations in service.  
Specifically, he reports that he was given orders to go to 
the Panama Canal Zone toward the end of his military career, 
and that in preparation for such travel he had received some 
of the first air gun immunizations; thereafter, however, he 
stated that such orders were rescinded and he never ended up 
going to the Panama Canal Zone.  He argues that when he 
received the air gun shots in service, the tips of the air 
guns were not changed between patients and therefore he 
allegedly contracted hepatitis C as a result of being exposed 
to the bodily fluids of others.

As noted above, some of the Veteran's service treatment 
records are unavailable due to being fire-related.  The 
available service treatment records are negative for any 
complaints, diagnosis, or treatment of hepatitis C.  An 
immunization record reflects that the Veteran received 
vaccinations against smallpox in January 1960, typhoid in 
January 1960, tetanus in January and March 1960, polio in 
January 1960, and influenza in January and November 1960.  
The Veteran claims that the records showing his required 
immunizations for deployment to the Panama Canal Zone are not 
of record.  The Board notes that the Veteran's service 
personnel records do not include any orders for the Veteran 
to go to the Panama Canal Zone.

The Veteran has claimed that he was diagnosed with hepatitis 
C in 1994 and that he receives VA treatment for this 
condition.  However, the medical evidence currently of record 
reflects that the Veteran did not begin seeking VA treatment 
of any kind until 2000.  Furthermore, the record reflects 
that he was first diagnosed with hepatitis C by VA blood 
testing in April 2004.  Therefore, on remand, the Veteran 
should be asked to provide the names, addresses, and 
approximate dates of treatment of all health care providers 
who have treated him for hepatitis C or residuals thereof 
and/or who have conducted laboratory studies on the Veteran, 
beginning in 1994.

In a March 2000 VA treatment record, the Veteran denied any 
intravenous drug abuse as well as any risk factors for 
hepatitis C.  However, in VA treatment records dated in 
September 2002, October 2003, and April 2004, it was noted 
that the Veteran did have risk factors for hepatitis C, but 
such risk factors were not listed.  In a December 2006 VA 
treatment record, the Veteran admitted to experimenting with 
illicit substances in the past, but it was reiterated that he 
had no history of intravenous drug abuse.

The Veteran underwent a VA liver, gall bladder, and pancreas 
examination in May 2007.  On that occasion, it was noted that 
he had been diagnosed with hepatitis C approximately five 
years prior.  In terms of risk factors, it was noted that the 
Veteran had had multiple sex partners but no specific history 
of treatment for sexually transmitted diseases, and that he 
had received immunizations in 1962 via air gun.  The Veteran 
was diagnosed with chronic hepatitis C with residual.  The VA 
examiner stated that he could not resolve the issue of 
whether the Veteran's hepatitis C was the result of receiving 
air gun injections during his military service without 
resorting to mere speculation.

Based on the evidence outlined above, the Board finds that 
remand for a new VA examination is necessary in order to 
obtain an adequate medical opinion by a specialist as to 
whether the Veteran's current hepatitis C is related to any 
incident of his military service, to include allegedly 
receiving air gun injections in service.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for hepatitis C or 
residuals thereof and/or who have 
conducted laboratory studies on the 
Veteran, beginning in 1994.  After 
securing any necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file.  If any requested 
records are unavailable, then the file 
should be annotated as such and the 
Veteran should be so notified.

2.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA liver examination, to be 
conducted by a specialist in 
gastroenterology or infectious disease, 
to determine the nature and extent of any 
hepatitis C residuals, and to obtain an 
opinion as to whether such disorder is 
possibly related to service.  The claims 
file must be provided to and be reviewed 
by the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that hepatitis C arose during 
service or is otherwise related to any 
incident of service, to include the 
Veteran's alleged receipt of air gun 
injections in service.  A detailed 
rationale for all opinions expressed 
should be provided.

3.  After the development requested above 
has been completed, the record should 
again be reviewed.  If the benefit sought 
on appeal remains denied, then the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


